[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MOTION TO RECONSIDERRE: DECISION ON MOTION FOR SUMMARY JUDGMENT # 160
The defendant, Stanley Bergman, has filed a motion for reconsideration concerning this court's ruling on the defendant's motion for summary judgment # 160. Specifically, the defendant asserts that the court did not address or rule on the defendant's argument that the statute of limitations found in General Statutes § 52-577 barred the plaintiff's claims in counts one through six of the revised complaint.
As set forth in footnote 2 of the court's decision, the court sustained the plaintiff's objection to the supplemental motion for summary judgment (motion # 164) as to counts one through six of the revised complaint. Motion # 164 was filed with the court on May 27, 1997, before the court issued its decision on Motion # 160. Thus, the only counts of the revised complaint which were before the court at the time the decision on motion # 160 was issued were counts seven, eight, nine, thirteen fourteen and fifteen. CT Page 1287
Accordingly, the defendant's motion for reconsideration is denied.
STOLNICK, JUDGE